DETAILED ACTION
In the response filed December 23, 2021, the Applicant added claims 11-20.  Claims 1-20 are pending in the current application. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted (2) on September 24, 2021, were filed after the mailing date of the application on October 30, 2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  Claims 19 and 20 recite “The computer-readable medium,” but should read                                                           --The non-transitory computer-readable medium--.  
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Claims 1-10 are drawn to a method, claims 11-17 are drawn to a system, and claims 18-20 are drawn to a medium, each of which are within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (representative of independent claims 11 and 18) recites/describes the following steps:
“receiving an indication from a user during an interaction between the user and an agent that the user would like to hear an offer;”
“determining at least one offer to play to the customer;” 
“determining statistics regarding at least one of the characteristics, features, or aspects of the at least one offer that customers have indicated as liking or have acted on;” 
“determining measurements for key performance indicators (KPIs) regarding at least one of the interaction or the at least one offer, and other metrics comprising customer satisfaction (CSAT) and (average handle time (AHT);” 

“announcing the one or more billboards to one or more of clients, contact centers, or customers.”
These steps, under broadest reasonable interpretation, describe or set-forth determining offers to provide to a customer during an interaction, determining statistics and measurements of KPIs associated with customers, and generating/announcing reports associated with the statistics and measurements of KPIs , which amounts to a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that 
The claims recite the additional elements/limitations of: “a data management platform (DMP)” (claim 1); “a system for billboards in a data management platform (DMP), the system comprising: at least one processor; and a non-transitory computer readable medium comprising instructions” (claim 11); and “a non-transitory computer-readable medium comprising instructions” (claim 18).
The requirement to execute the claimed steps/functions using “a data management platform (DMP)” (claim 1); “a system for billboards in a data management platform (DMP), the system comprising: at least one processor; and a non-transitory computer readable medium comprising instructions” (claim 11); and “a non-transitory computer-readable medium comprising instructions” (claim 18), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to 
Dependent claims 2-10, 12-17, 19, and 20, fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-10, 12-17, 19, and 20, are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a data management platform (DMP)” (claim 1); “a system for billboards in a data management platform (DMP), the system comprising: at least one processor; and a non-transitory computer readable medium comprising instructions” (claim 11); and “a non-transitory computer-readable medium comprising instructions” (claim 18), is equivalent to adding the 
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
e.g., mere data gathering, post-solution activity).
Dependent claims 2-10, 12-17, 19, and 20, fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-10, 12-17, 19, and 20, are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bellini et al. (US 2015/0030151 A1), hereinafter Bellini, in view of Ryabchun et al. (US 2016/0247165 A1), hereinafter Ryabchun.
Regarding claim 1, Bellini discloses a method for billboards in a data management platform (DMP), the method comprising: receiving an indication from a user during an interaction between the user and an agent that the user would like to hear an offer (Par. [0085], customer agrees to listen to an offer); 
determining at least one offer to play to the customer (Par. [0085], system determines an offer to provide to the customer); 
determining statistics regarding at least one of the characteristics, features, or aspects of the at least one offer that customers have indicated as liking or have acted on (Par. [0070], metrics of offers used, compatibility/suitability of offers to provide to customers); 
determining measurements for key performance indicators (KPIs) regarding at least one of the interaction or the at least one offer (Par. [0035], KPIs determined for next best offers), and other metrics comprising (average handle time (AHT) (Par. [0095], average handling time metric determined for handling efficiency); 

announcing the one or more billboards to one or more of clients, contact centers, or customers (Par. [0056], [0090], provide one or more options to the customer; Par. [0070], options provided to the call agent).
Bellini does not explicitly disclose determining other metrics comprising customer satisfaction (CSAT).  Ryabchun teaches determining other metrics comprising customer satisfaction (CSAT) (Par. [0088], customer satisfaction after interaction is collected and correlates customer satisfaction information with customer profile information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact center system of Bellini to include the customer satisfaction metrics of Ryabchun as a need exists to provide agents with more information in order to better service a call (Ryabchun, Par. [0059]).  Incorporating customer satisfaction metrics with other customer information to provide an agent would enable the system to improve servicing of customer calls.
Regarding claim 2, Bellini discloses further comprising maintaining at least one of ad providers or an ad inventory at the DMP (Par. [0071], database of offers used to determine suitable offers to provide customer).
Regarding claim 3, Bellini discloses further comprising determining the at least one offer from the ad providers or ad inventory (Par. [0071], database of offers used to determine suitable offers to provide customer).
Regarding claim 4, Bellini discloses wherein the at least one offer comprises information about a product, music, or a phone number to call for more information or to place an order (Par. [0041], offers of products and services to provide customers).
Regarding claim 5, Bellini discloses wherein the agent is a human agent (Par. [0002], “personnel performance” indicates call agents are human; Par. [0096], “users,” customers and call agents).
Regarding claim 6, Bellini discloses wherein the agent is a virtual agent (Par. [0096], interactive voice response technology).
Regarding claim 7, Bellini discloses wherein the agent is associated with a contact center (Par. [0096], “users,” customers and call agents).
Regarding claim 8, Bellini discloses further comprising requesting that the user indicate whether they would like to hear an offer (Par. [0085], customer agrees to listen to an offer).
Regarding claim 9, Bellini discloses wherein determining the at least one offer comprises at least one of polling the customer, asking the customer one or more questions or to make one or more offer selections, viewing offer selections previously made or currently made by the customer, viewing segments or DNA or fingerprints of at least one of the customer or other customers (Par. [0089], [0091], previous offers made to the customer).
Regarding claim 10, Bellini discloses further comprising generating one or more customer portfolio management (CPM) files pertaining to the customers for one or more clients (Par. [0085], customer profile information presented).
Regarding claim 11, Bellini discloses a system for billboards in a data management platform (DMP), the system comprising: at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to: receive an indication from a user during an interaction between the user and an agent that the user would like to hear an offer (Par. [0085], customer agrees to listen to an offer); 
determine at least one offer to play to the customer (Par. [0085], system determines an offer to provide to the customer); 
determine statistics regarding at least one of the characteristics, features, or aspects of the at least one offer that customers have indicated as liking or have acted on (Par. [0070], metrics of offers used, compatibility/suitability of offers to provide to customers); 
determine measurements for key performance indicators (KPIs) regarding at least one of the interaction or the at least one offer (Par. [0035], KPIs determined for next best offers), and other metrics comprising (average handle time (AHT) (Par. [0095], average handling time metric determined for handling efficiency); 
generate one or more billboards using the statistics and the measurements, wherein the billboards comprise at least one of the characteristics, features, or aspects of the at least one offer that customers have indicated as liking or have acted on (Par. [0056], provide one or more options to the customer, where the options include information, services and/or products determined by the NBA system to be responsive to preventing churn of the customer, “billboards comprise at least one of the characteristics, features, or aspects of the at least one offer that customers have indicated as liking or have acted on”); and 

Bellini does not explicitly disclose determining other metrics comprising customer satisfaction (CSAT).  Ryabchun teaches determining other metrics comprising customer satisfaction (CSAT) (Par. [0088], customer satisfaction after interaction is collected and correlates customer satisfaction information with customer profile information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact center system of Bellini to include the customer satisfaction metrics of Ryabchun as a need exists to provide agents with more information in order to better service a call (Ryabchun, Par. [0059]).  Incorporating customer satisfaction metrics with other customer information to provide an agent would enable the system to improve servicing of customer calls.
Regarding claim 12, Bellini discloses further comprising maintaining at least one of ad providers or an ad inventory at the DMP (Par. [0071], database of offers used to determine suitable offers to provide customer).
Regarding claim 13, Bellini discloses further comprising determining the at least one offer from the ad providers or ad inventory (Par. [0071], database of offers used to determine suitable offers to provide customer).
Regarding claim 14, Bellini discloses wherein the at least one offer comprises information about a product, music, or a phone number to call for more information or to place an order (Par. [0041], offers of products and services to provide customers).
Regarding claim 15, Bellini discloses further comprising requesting that the user indicate whether they would like to hear an offer (Par. [0085], customer agrees to listen to an offer).
Regarding claim 16, Bellini discloses wherein determining the at least one offer comprises at least one of polling the customer, asking the customer one or more questions or to make one or more offer selections, viewing offer selections previously made or currently made by the customer, viewing segments or DNA or fingerprints of at least one of the customer or other customers (Par. [0089], [0091], previous offers made to the customer).
Regarding claim 17, Bellini discloses further comprising generating one or more customer portfolio management (CPM) files pertaining to the customers for one or more clients (Par. [0085], customer profile information presented).
Regarding claim 18, Bellini discloses a non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, cause a computer system to: receive an indication from a user during an interaction between the user and an agent that the user would like to hear an offer (Par. [0085], customer agrees to listen to an offer); 
determine at least one offer to play to the customer (Par. [0085], system determines an offer to provide to the customer); 
determine statistics regarding at least one of the characteristics, features, or aspects of the at least one offer that customers have indicated as liking or have acted on (Par. [0070], metrics of offers used, compatibility/suitability of offers to provide to customers); 
determine measurements for key performance indicators (KPIs) regarding at least one of the interaction or the at least one offer (Par. [0035], KPIs determined for next best offers), and 
generate one or more billboards using the statistics and the measurements, wherein the billboards comprise at least one of the characteristics, features, or aspects of the at least one offer that customers have indicated as liking or have acted on (Par. [0056], provide one or more options to the customer, where the options include information, services and/or products determined by the NBA system to be responsive to preventing churn of the customer, “billboards comprise at least one of the characteristics, features, or aspects of the at least one offer that customers have indicated as liking or have acted on”); and 
announce the one or more billboards to one or more of clients, contact centers, or customers (Par. [0056], [0090], provide one or more options to the customer; Par. [0070], options provided to the call agent).
Bellini does not explicitly disclose determining other metrics comprising customer satisfaction (CSAT).  Ryabchun teaches determining other metrics comprising customer satisfaction (CSAT) (Par. [0088], customer satisfaction after interaction is collected and correlates customer satisfaction information with customer profile information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact center system of Bellini to include the customer satisfaction metrics of Ryabchun as a need exists to provide agents with more information in order to better service a call (Ryabchun, Par. [0059]).  Incorporating customer satisfaction metrics with other customer information to provide an agent would enable the system to improve servicing of customer calls.
Regarding claim 19, Bellini discloses further comprising maintaining at least one of ad providers or an ad inventory at the DMP (Par. [0071], database of offers used to determine suitable offers to provide customer).
Regarding claim 20, Bellini discloses further comprising requesting that the user indicate whether they would like to hear an offer (Par. [0085], customer agrees to listen to an offer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/P.K./
Examiner, Art Unit 3621                                                                                                                                                                                            
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621